54 N.Y.2d 886 (1981)
Robert Abrams, as Attorney-General of the State of New York, Respondent,
v.
Meade H. Esposito, Appellant.
Court of Appeals of the State of New York.
Argued August 31, 1981.
Decided October 15, 1981.
Irwin Brownstein, James M. La Rossa, John W. Mitchell and Denise Lepicier for appellant.
Robert Abrams, Attorney-General (Elliott S. Greenspan, Shirley Adelson Siegel and William F. Dowling of counsel), for respondent.
Concur: Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER and FUCHSBERG. Taking no part: Judge MEYER.
Order affirmed, with costs, for reasons stated in the memorandum at the Appellate Division (75 AD2d 528). Question certified answered in the affirmative.